DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/20, 09/18/20, 10/04/21 and 04/27/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the corresponding wire”. There is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanno et al. (US 2011/0013400).

Re claim 1, Kanno et al. disclose a light-emitting housing, comprising: a housing body 300 (300 houses at least elements 400 so it is a housing body; see at least figs. 1-8 and related text; see remaining of disclosure for more details), comprising an outer (top) surface and an inner (bottom) surface; a conductive structure 400 (which is conductive via its conductive terminals), embedded in the housing body and penetrating the outer surface and the inner surface (it is the Examiner position that 400 extends by its portion 412 from the front surface to the bottom surface of 300 for maximized fitting in hole 302; see [0048]; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided 400 such that portion 412 extends from the top surface to the bottom surface of board 300 in order to maximize the contact area between portion 412 and sidewalls of opening 302, thereby achieving enhanced adhesion between portion 412 and board 300; see MPEP 2144.I&II); and a light-emitting element 320, disposed on the outer surface of the housing body and comprising two wires (W1 and W2; see annotated fig. 7 below) coupled (via at least traces 310 and 310’; see at least [0047]) to the conductive structure, wherein the conductive structure is “adapted to transmit a current to the two wires, so that the light-emitting element emits light” (the limitation “adapted to transmit a current to the two wires, so that the light-emitting element emits light” appears to be nothing more than a functional limitation that does not structurally distinguish over structure 400 which is capable of doing the same since it is connected to plug 510 that supplies power, thus current, to it; see [0050]-[0051]).


    PNG
    media_image1.png
    803
    1668
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 6,547,417).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899